DETAILED ACTION
Response to Arguments
Applicant’s arguments, see entire response, filed 23 February 2022, with respect to the amended claims and the prior art, have been fully considered and are persuasive.  All rejections under the prior art have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-9, 11-17 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Instant independent claims 1, 11 and 17 employ limitations specifically stating a cartridge is employed, and that fluid is leaked to a wicking material in the cartridge, escaping/from a fluid retention boundary, in combination with other recited elements, in particular, a remote optical sensor, where not reasonably found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861